DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment for application 16/096132 filed 06/16/2021.
Claims 1-3, 5-6, and 15-18 are currently pending and have been fully considered.
Claims 4, 7-14, and 19-20 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “an internal combustion engine fuel being a mixture of paraffinic diesel and fossil fuel.
Claim 2 recites the limitation wherein the internal combustion engine fuel is paraffinic diesel.
It is unclear what claim 2 is trying to recite.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites the limitation       
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over YEH (USPGPUB 2002/0108298).
YEH teaches a diesel fuel composition comprising a major amount of a base fuel (major portion of an internal combustion fuel) and a relatively minor amount of at least one chemical component (minor portion of a fuel component) other than generated in a refinery stream.
Although YEH does not explicitly mention the amount, one of ordinary skill in the art would interpret “a major amount” as more than 50% and “a minor amount” as less than 50%.
YEH teaches in paragraph 10 that the chemical component includes ethers. The ethers are taught to contain from 5 to 20 carbon atoms. The two hydrocarbyl groups are attached to ethereal oxygen may be in the form of primary, secondary, or tertiary alkyl groups, aryl groups. Examples are listed that include anisole.
YEH does not explicitly teach 5 or more aryl ethers.
However, YEH teaches in paragraph 4 that the diesel fuel composition comprises at least one chemical component.

When the at least one chemical component (such as 5 or more) are similar to anisoles, the anisoles would be considered to be 100% wt. of the fuel component.
Regarding claim 1, the claim appears to be an attempt at defining a product by its process.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966.
YEH teaches in paragraph 4 that the diesel fuel composition comprises at least one chemical component. YEH also teaches anisole.
It would be obvious to one of ordinary skill in the art to use a blend of aryl ethers similar to anisole with a reasonable expectation of success.

Regarding claim 5, YEH teaches anisole in paragraph 10.
Regarding claim 6, YEH teaches in claim 6 that the mixture of chemical components has a T50 that is below 240°C.
Regarding claim 7, it would be obvious to one of ordinary skill in the art to choose aryl ethers as the only type of chemical components based on the disclosure of YEH.
Regarding claims 15-17, the claim appears to be an attempt at defining a product by its process.
It appears that the compounds formed would be aryl ethers.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966.
.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over BOOT (NL2008052C2).
BOOT teaches a fuel composition comprising a base fuel, a C1-C4 alcohol and an oxygenate.
BOOT teaches in lines 31-35 of page 2 that the base fuel is chosen from diesel fuel.
BOOT teaches in lines 1-6 of page 3 that the base fuel is present in 70 vol% or higher (major portion of an internal combustion engine fuel) while the C1-C4 alcohols is present in an amount of 9.9 vol% or less (less than 1 wt% of compounds have a free alcohol group) and oxygenate is present in an amount of 2-30 vol% (minor portion).
Oxygenates (fuel component) that may be used include cyclic essential oils or cyclic compounds or cyclic derivatives or mixtures. Especially preferred are taught to include anisole (aryl ether) and guaiacol.
BOOT does not appear to explicitly teach that the oxygenate comprises five or more aryl ethers.

It would be obvious to one of ordinary skill in the art to use a mixture of compounds that are similar to anisole and guaiacol with a reasonable expectation of success.
When the mixtures of cyclic compounds are compounds that are similar to anisoles, the mixtures of cyclic compounds would be considered to be 100% wt. of the fuel component.
Regarding claim 1, the claim appears to be an attempt at defining a product by its process.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claims 2 and 3, BOOT teaches in lines 31-35 of page 2 that the base fuel is chosen from diesel fuel, as well as Fischer-Tropsch fuels (paraffinic diesel) or mixtures thereof.

Regarding claim 7, the oxygenate may be anisole.
Regarding claims 15-17, the claim appears to be an attempt at defining a product by its process.
It appears that the compounds formed would be aryl ethers.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 18, BOOT teaches in lines 1-5 of page 1 that the fuel composition may be used in an engine and diesel fuel is taught by BOOT. It is known in the art to use a diesel fuel in an internal combustion engine.



Response to Arguments
The previous rejection in view of SINGERMAN (U.S. 4312636) has been withdrawn in light of applicant’s amendment to parent claim 1 to require the internal combustion fuel to be a mixture of paraffinic diesel and fossil diesel.  
Applicant's arguments regarding YEH and BOOTS, filed 06/16/2021, have been fully considered but they are not persuasive. 
Applicant argues that YEH does not teach the use of at least 5 aryl ethers.
Applicant argues that YEH does not mention examples of the amount of anisole used in fuel blends.  
Although YEH does not explicitly mention the amount, one of ordinary skill in the art would interpret “a major amount” as more than 50% and “a minor amount” as less than 50%.
YEH teaches in paragraph 10 that the chemical component includes ethers. The ethers are taught to contain from 5 to 20 carbon atoms. The two hydrocarbyl groups are attached to ethereal oxygen may be in the form of primary, secondary, or tertiary alkyl groups, aryl groups.  Examples are listed that include anisole.
Applicant argues that there is no mention of how to increase the distillation range. 
This is not relevant as the claims are directed toward composition claims.

Once again, this is not relevant as the claims are directed toward compositions claims and [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966.
YEH explicitly teaches blends of diesel with paraffinic diesel and the addition of anisole as a compound.  
Applicant argues that it is unexpected that the addition of aryl ethers to paraffinic diesel markedly decrease cloud point vs the addition of aryl ethers to fossil fuel.  

Applicant has not provided sufficient evidence that the number (a mixture of 5 or more) aryl ethers is critical.
The addition of anisole and compounds similar to anisole to a blend of paraffinic diesel and fossil diesel is taught by YEH explicitly.
Applicant further argues that the YEH teaches the presence of alcohol.  
YEH teaches in paragraph 8 that the diesel fuel compositions are substantially free of C1-C2 alcohols.  
Applicant argues that YEH teaches that the preferred ethers are not aryl ethers as taught in YEH.
YEH explicitly teaches anisole.
Applicant argues that BOOT also does not teach the mixture of 5 or more aryl ethers.
BOOT teaches oxygenates that are mixtures of cyclic compounds.
BOOT explicitly teaches the use of anisole.
It would be obvious to one of ordinary skill in the art to use a mixture of compounds that are similar to anisole with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SINGERMAN (U.S. 4312636) teaches in the abstract a novel anisole mixture containing anisole and a mixture of alkyl anisoles and liquid hydrocarbon fuels containing said novel anisole mixture.  
SINGERMAN teaches in lines 1-16 of column 2 that the number of individual anisoles being about 8 to about 30.  
Applicant argues that SINGERMAN does not mention examples of the amount of anisole used in fuel blends.  
SINGERMAN teaches in lines 27-42 of column 5 that the fuel composition may comprise from about 1 to about 25 weight percent which would be considered a minor amount.

.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/MING CHEUNG PO/Examiner, Art Unit 1771    



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771